MR. JUSTICE HOLLOWAY
delivered the opinion of the court.
The statement of facts in No. 3732, ante, p. 305, 152 Pac. 745, suffices in this proceeding. After the affidavit of disqualification *310had been filed, Judge McCulloch presiding in the cause, on September 16, 1915, made an order approving the bond tendered by plaintiffs and a further order continuing in force a temporary restraining order. Upon the authority of State ex rel. Bitter Boot Valley Irr. Co. v. District Court, ante, p. 305, 152 Pac. 745 (No. 3732), just decided, the orders above mentioned are annulled.
Mr. Chief Justice Brantly and Mr. Justice Sanner concur.
Rehearing denied November 16,1915.